IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


E.M.,                                         : No. 300 WAL 2018
                                              :
                      Respondent              :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
               v.                             :
                                              :
                                              :
J.G.,                                         :
                                              :
                      Petitioner              :


                                        ORDER



PER CURIAM

        AND NOW, this 29th day of January, 2019, the Petition for Allowance of Appeal is

DENIED. The Motion for Expedient Ruling is Dismissed as Moot.